Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-22776-O’SULLIVAN
                                             [CONSENT]


   RICHARD JOHN SCHLEIFE,

                    Plaintiff,

   v.
   ROYAL CARIBBEAN CRUISES, LTD.

               Defendant.
  ___________________________________/

                         OMNIBUS ORDER ON MOTIONS IN LIMINE

         THIS MATTER is before the Court on the Defendant’s Omnibus Motion in Limine

  (DE# 45, 11/16/20) and the Plaintiff's Motion in Limine to Preclude Reference to Plaintiff’s

  Consumption of Alcoholic Beverages (DE# 46, 11/16/20).

                                         INTRODUCTION

         The parties filed their respective motions in limine on November 16, 2020. See

  Defendant’s Omnibus Motion in Limine (DE# 45, 11/16/20) (hereinafter “Defendant’s Motion”);

  Plaintiff's Motion in Limine to Preclude Reference to Plaintiff’s Consumption of Alcoholic

  Beverages (DE# 46, 11/16/20) (hereinafter “Plaintiff’s Motion”). On November 30, 2020, the

  defendant filed its response in opposition to the Plaintiff’s Motion. See Response to Plaintiff’s

  Motion in Limine (DE# 56, 11/30/20) (hereinafter “Defendant’s Response”). On March 26,

  2021, the plaintiff filed his response in opposition to the Defendant’s Motion and his reply in

  support of his own motion. See Plaintiff’s Response to Defendant’s Motion in Limine (DE# 67,

  3/26/21) (hereinafter “Plaintiff’s Response”); Plaintiff’s Reply to Defendant’s Response to
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 2 of 13




  Plaintiff’s Motion in Limine (DE# 68, 3/26/21) (hereinafter “Plaintiff’s Reply”). The defendant

  filed its reply in support of its motion on April 5, 2021. See Defendant’s Reply in Support of Its

  Omnibus Motion in Limine (DE# 69, 4/5/21).

         This matter is ripe for adjudication.

                                    FACTUAL BACKGROUND 1

         The plaintiff was a passenger on board a cruise ship owned and operated by the

  defendant. See Plaintiff’s Complaint for Damages and Demand for Jury Trial (DE# 1 at ¶¶ 10,

  24, 7/5/19) (hereinafter “Complaint”). “On September 30, 2018, around 3pm, Plaintiff was

  walking to his cabin when he slipped and fell on the pool deck. The deck surface was wet, and

  unreasonably slippery. He landed on the deck chairs, hitting his face.” Id. at ¶ 24. The plaintiff

  was initially treated by the ship’s medical staff. Id. at ¶ 25. The plaintiff made multiple requests

  to be airlifted to a hospital in Miami, Florida. Id. at ¶¶ 27-31. The defendant denied these

  requests. Id. The following day, at approximately 3:00 AM, the plaintiff was transported to a

  hospital in Havana, Cuba. Id. at ¶ 32. The plaintiff did not receive medical treatment in Havana

  until approximately 9:00 AM and was told that he needed surgery. Id. at ¶ 33. The plaintiff

  refused to have surgery in Havana because “[t]he hospital was dirty, looked unsanitary, and the

  doctors did not appear competent to treat Plaintiff.” Id. At approximately 7:00 PM that evening,

  the plaintiff flew to the United States. Id. at ¶ 35. The plaintiff underwent emergency eye surgery

  in Miami. Id. “Plaintiff eventually los[t] the vision in his eye because of the time delay in

  promptly starting appropriate treatment . . . . Plaintiff suffered extreme physical pain and mental




  1
   The facts summarized herein are from the Complaint and are included only to provide context.
  The Court makes no factual findings in this Order.


                                                    2
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 3 of 13




  pain and anguish from the delay in his treatment up to the time he received information about

  losing the sight in his eye . . . .” Id.

                                         STANDARD OF REVIEW

          Courts have broad discretion in determining the admissibility of evidence. Equity

  Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1243 (11th Cir.

  2009). “Motions in limine are generally disfavored” and “[e]vidence is properly excluded only if

  the evidence is clearly inadmissible for any purpose.” Baptista v. Carnival Corp., No. 1:17-CV-

  22115-KMM, 2018 WL 1226041, at *1 (S.D. Fla. Mar. 5, 2018) (citations and internal quotation

  marks omitted). “The real purpose of a Motion [i]n Limine is to give the trial judge notice of the

  movant’s position so as to avoid the introduction of damaging evidence which may irretrievably

  effect the fairness of the trial.” Stewart v. Hooters of Am., Inc., No. 8:04-CV-40-T-17-MAP,

  2007 WL 1752843, at *1 (M.D. Fla. June 18, 2007) (citing Luce v. United States, 469 U.S. 38,

  41 (1984)).

                                              ANALYSIS

  I.      Defendant’s Omnibus Motion in Limine

          The defendant seeks to exclude the following evidence: (1) prior accidents or incidents; (2)

  the plaintiff’s testimony of hearsay statements made by his doctors regarding his medical diagnosis

  and treatment and (3) expert testimony by the plaintiff’s treating physicians.

          A.       Evidence of Prior Accidents or Incidents

          The defendant seeks to exclude evidence of prior slip and fall incidents. See Defendant’s

  Motion at 2-4. During discovery, the defendant produced a list of 21 prior slip and fall incidents

  which occurred on the pool deck on the subject ship, in the three years preceding the plaintiff’s

  incident. See Defendant’s Motion at 2; List of Prior Incidents (DE# 67-4, 3/26/21). The plaintiff




                                                   3
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 4 of 13




  seeks to introduce these prior slip and fall incidents at trial as substantially similar incidents. See

  Plaintiff’s Response at 4-6. The defendant argues that these prior slip and fall incidents are not

  admissible because the incidents do not meet the substantial similarity standard of admissibility.

  Defendant’s Reply at 3.

          The Eleventh Circuit has held that “[e]vidence of similar occurrences may be offered to

  show a defendant’s notice of a particular defect or danger, the magnitude of the defect or danger

  involved, the defendant’s ability to correct a known defect, the lack of safety for intended uses,

  the strength of a product, the standard of care, and causation.” Hessen for Use & Benefit of

  Allstate Ins. Co. v. Jaguar Cars, Inc., 915 F.2d 641, 650 (11th Cir. 1990). For prior incidents to

  be admissible, the Eleventh Circuit requires that: (1) “conditions substantially similar to the

  occurrence in question must have caused the prior accident” and (2) “the prior accident must not

  have occurred too remote in time.” Jones v. Otis Elevator Co., 861 F.2d 655, 661-62 (11th Cir.

  1998). “‘Substantial similarity’ does not require identical circumstances and allows for some

  play in the joints depending on the scenario presented and the desired use of the evidence.”

  Sorrels v. NCL (Bahamas) Ltd., 796 F.3d 1275, 1287 (11th Cir. 2015). The purpose of this

  standard is to “protect[] parties against the admission of unfairly prejudicial evidence, evidence

  which, because it is not substantially similar to the accident or incident at issue, is apt to confuse

  or mislead the jury.” Tran v. Toyota Motor Corp., 420 F.3d 1310, 1316 (11th Cir. 2005).

          “Plaintiff bears the burden of proof to establish that prior incidents occurred under

  substantially similar conditions to those of Plaintiff's incident.” Marshall v. Royal Caribbean

  Cruises Ltd., No. 0:16-CV-21140-KMM, 2017 WL 5308902, at *9 (S.D. Fla. Jan. 6, 2017), aff'd,

  706 F. App’x 620 (11th Cir. 2017) (citing Hessen, 915 F.2d at 649-50). Here, the plaintiff states

  that he fell in an area of “the pool deck [that] was very wet” and that the defendant had allowed




                                                     4
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 5 of 13




  “large accumulations of water around the pool deck that the Defendant had not addressed prior to

  [the plaintiff’s] fall.” Plaintiff’s Response at 2. “Plaintiff alleges that the accumulation of large

  amounts of water on the pool deck that was permitted to stay there without being addressed by

  the Defendant violated Defendant’s own policies against allowing accumulation of water to

  remain on the deck surface, and posed a safety hazard to the passengers walking on the pool

  deck.” Id. The plaintiff also intends to present expert testimony that the Bolidt deck material

  used on the surface of “the pool deck is inappropriate because it . . . becomes unreasonably

  slippery when wet.” Id. at 5. The plaintiff argues that the 21 prior slip and fall incidents are

  substantially similar to the instant case “because they all involve a slip/fall incident on the same

  Bolidt deck surface that the Plaintiff in this case slipped and fell on.” Id.

          The Court finds that many of the slip and fall incidents included in the List of Prior

  Incidents (DE# 67-4, 3/26/21) are not substantially similar to this case. As the defendant notes,

  “[t]he subject pool deck is a massive area involving many smaller areas where passengers

  congregate.” Motion at 3. Additionally, some of the slip and fall incidents included in the list

  involve factual scenarios which were different from the instant case. As the defendant notes:

          Some of the produced prior incidents are not substantially similar because the
          incidents occurred at a different area of the deck and involved a different source
          of liquid on the floor. Nancy Croshaw slipped by the shower area in which any
          water on the floor would be coming from the shower rather than the pool water.
          Similar to Ms. Croshaw, Joan Del Hierro slipped on water that was leaking from a
          water dispenser on another part of the deck and Holly Gibbs slipped on a puddle
          that was formed by somebody spilling a drink on the floor. Lily Khodara slipped
          on some ice cream and Justine Lowry slipped while passing the ice cream
          machine.

  Defendant’s Motion at 3.

          To be admissible, the plaintiff must show that the conditions of the prior incidents were

  substantially similar. See Jones, 861 F.2d at 661-62. The plaintiff must show that the proffered




                                                     5
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 6 of 13




  incidents involved slip and falls caused by the accumulation of pool water on the pool deck’s

  surface. The plaintiff has not met his burden of showing substantial similarity because there is

  simply not enough information about each prior incident in the record for this Court to make a

  determination.

          The defendant’s request to exclude evidence of prior incidents is GRANTED in part.

  The plaintiff has not satisfied his burden of showing substantial similarity, other than the

  presence of a pool deck. The plaintiff has failed to show that the following prior incidents

  included on the List of Prior Incidents (DE# 67-4, 3/26/21) are substantially similar to the slip

  and fall conditions present in this case: 2, 3, 4, 5, 8, 9, 10, 13, 16, 17 and 19. With respect to the

  remaining prior incidents—1, 6, 7, 11, 12, 14, 15, 18, 20 and 21—the plaintiff will need to

  satisfy his burden of showing substantial similarity before these incidents are admitted as

  evidence at trial.

          B.       Plaintiff’s Testimony of Hearsay Statements Made by Plaintiff’s Doctors
                   Regarding Plaintiff’s Medical Diagnosis and Treatment

          The defendant seeks to exclude testimony from the plaintiff about hearsay statements

  made by the plaintiff’s doctors regarding the plaintiff’s medical diagnosis and treatment. See

  Defendant’s Motion at 4-5. The defendant argues that any testimony at trial by the plaintiff

  relating to statements made by his doctors regarding the plaintiff’s diagnosis, treatment or extent

  of the plaintiff’s injuries should be excluded as inadmissible hearsay. Id.

          The plaintiff maintains that the defendant’s concerns are merely “anticipatory” and the

  defendant is operating on an expectation that the plaintiff will be asked questions which would

  elicit inadmissible hearsay. Plaintiff’s Response at 6.

          Hearsay statements are inadmissible unless the statements fall under an applicable

  hearsay exception. Fed. R. Evid. 803. Generally, a witness may not testify to a doctor’s



                                                     6
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 7 of 13




  statements on the witness’s diagnosis if those statements are offered to prove the truth of the

  matter asserted, because the doctor’s statements are considered “pure hearsay.” See United States

  v. Buck, 70 F.2d 1007, 1007 (5th Cir. 1934). 2 On the other hand, testimony offered to prove a

  witness’s then-existing state of mind is considered admissible hearsay. Fed. R. Evid. 803(3); see

  United States v. Harris, 733 F.2d 994 (2d Cir. 1984). Thus, if the witness’s testimony of his

  doctors’ statements is being offered to prove the witness’s then-existing state of mind, the

  testimony may be admitted.

         In the instant case, the plaintiff has asserted a claim for mental anguish. See Complaint at

  ¶¶ 35, 46, 72, 85. Any information given to the plaintiff by his doctors regarding his loss of

  vision is admissible under Rule 803(3) to prove the plaintiff’s then state of mind and how it

  affected his resulting action or inaction.

         The defendant’s request to exclude the plaintiff’s own testimony of hearsay statements

  made by his doctors regarding medical diagnosis and treatment is DENIED. The plaintiff may

  testify as to his doctors’ statements so long as the statements are offered to prove the plaintiff’s

  state of mind.

         C.        Expert Testimony Offered by Plaintiff’s Treating Doctors

         The defendant also seeks to exclude the plaintiff’s treating doctors as expert witnesses at

  trial. See Defendant’s Motion at 5-7. The plaintiff maintains that the treating doctors who will

  testify as experts at trial were properly disclosed under Rule 26 of the Federal Rules of Civil

  Procedure and that the defendant did not object to these witnesses until the defendant filed the

  instant Motion. See Plaintiff’s Response at 8-9.



  2
   The Eleventh Circuit in Bonner v. City of Pritchard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en
  banc) adopted as precedent the decisions of the former Fifth Circuit rendered prior to October 1,
  1981.


                                                     7
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 8 of 13




         Under Rule 26, “a party must disclose to the other parties the identity of any witness it

  may use at trial to present evidence under Federal Rule of Evidence 702, 703, or 705.” Fed. R.

  Civ. P. 26(a)(2)(A). Additionally, “if the witness is one retained or specially employed to provide

  expert testimony in the case or one whose duties as the party’s employee regularly involve

  giving expert testimony,” the party must provide a report containing a summary of the facts and

  opinions to which the witness will testify. Fed. R. Civ. P. 26(a)(2)(B).

         “A treating physician . . . can be deposed or called to testify at trial without any

  requirement for a written report.” RLI Ins. Co. v. Alfonso, No. 19-60432-CIV, 2021 WL 430720,

  at *9 (S.D. Fla. Feb. 8, 2021) (citing Fed. R. Civ. P. 26(a)(2)(B) advisory committee’s notes

  (1993)). However, “treating physicians offering opinions beyond those arising from treatment

  are experts from whom full Rule 26(a)(2)(B) reports are required.” Id. Notwithstanding this rule,

  a party may present the expert’s testimony at trial even if the expert failed to provide a Rule

  26(a)(2)(B) report if “the failure was substantially justified or is harmless.” Id. at *9; Fed. R. Civ.

  P. 37(c)(1).

         Here, the plaintiff provided the defendant with expert witness disclosures on March 6,

  2020. See Plaintiff’s Expert Witness Disclosures (DE# 67-6, 3/26/21). The plaintiff’s expert

  witness disclosures identified Dr. Rebecca Bartow and Dr. Scott Paulman as expert witnesses

  who “will provide opinions as to causation, including opinions as to whether the Plaintiff should

  have been medically evacuated for treatment because he presented with a medical emergency,

  and will provide opinions whether the failure to evacuate the Plaintiff to a specialist caused any

  of the injuries.” Id. at 1-2. The plaintiff did not file any report under Rule 26(a)(2)(B). However,

  both treating physicians participated in “two extremely lengthy depositions” where the defendant

  was able to question these experts. Plaintiff’s Response at 9.




                                                    8
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 9 of 13




         Although the plaintiff did not fully comply with Rule 26, there is no prejudice to the

  defendant because the defendant was fully aware that these doctors will be testifying at trial as

  experts and had the opportunity to depose them. Moreover, and as discussed below, the plaintiff

  will be provided with an opportunity to produce the Rule 26(a)(2)(B) reports. See In re Denture

  Cream Prod. Liab. Litig., No. 09-2051-MD, 2012 WL 5199597, at *6 (S.D. Fla. Oct. 22, 2012)

  (stating that because the defendant was not prejudiced in any way, the plaintiff’s failure to

  provide a Rule 26(a)(2)(B) report did not preclude the plaintiff from introducing expert

  testimony at trial so long as the plaintiff submitted the report in a reasonable time).

         Additionally, the Court notes that the defendant waited until the filing of the instant

  Motion to raise plaintiff’s failure to provide a Rule 26(a)(2)(B) report. In Kroll v. Carnival Corp.,

  Magistrate Judge Goodman did not strike the expert testimony because—although the plaintiff’s

  efforts to comply with her disclosure obligations were deficient—the defendant improperly

  withheld its objection until after the discovery deadline. No. 19-23017-CIV, 2020 WL 4926423,

  at *6 (S.D. Fla. Aug. 20, 2020). Similarly here, the defendant was aware on March 6, 2020 of the

  treating doctors’ designations as expert witnesses to be used at trial. See Plaintiff’s Expert

  Witness Disclosures (DE# 67-6, 3/26/21). As noted above, no objection was made to the experts’

  designations or to the plaintiff’s failure to produce a Rule 26(a)(2)(B report until the filing of the

  defendant’s motion in limine. As in Kroll, the defendant here withheld its objection until it filed

  a motion seeking to exclude the expert testimony.

         The defendant’s motion to exclude Dr. Bartow’s and Dr. Paulman’s expert testimony as

  to causation and/or prognosis is DENIED without prejudice. Within ten (10) days of the date

  of this Order, the plaintiff shall provide Rule 26(a)(2)(B) reports for Dr. Bartow and Dr. Paulman

  who will testify as experts and fact witnesses. Should the defendant determine it needs to take




                                                    9
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 10 of 13




   additional depositions of Dr. Bartow and Dr. Paulman based on their expert reports, the

   defendant shall file a motion for additional limited depositions of these treating doctors in their

   expert roles and shall identify discrete areas of inquiry.

   II.      Plaintiff’s Motion in Limine to Exclude Evidence of Alcohol Consumption

            The plaintiff seeks to exclude “any testimony, remarks, comments, references, or

   arguments” related to the plaintiff’s alcohol consumption prior to the incident. See Plaintiff’s

   Motion at 3. The defendant argues that evidence of the plaintiff’s alcohol consumption is

   relevant and should not be excluded because the defendant has raised the affirmative defense of

   comparative negligence. See Defendant’s Response at 2-3 (stating that “[i]t is Royal Caribbean’s

   position that Plaintiff’s consumption of alcohol, particularly with his medications and the

   September Caribbean heat, contributed to his fall”).

            On the day of the incident, there was evidence that the plaintiff consumed at least one

   alcoholic beverage while ashore in Key West, Florida. Defendant’s Response at 2. 3 The plaintiff

   consumed two additional alcohol beverages, but did not finish one of them, “[w]hile onboard the

   cruise ship in the hours leading up to the slip and fall on the pool deck.” Plaintiff’s Reply at 2.

   The plaintiff also consumed “a little wine” after his accident. Id. Additionally, the ship’s doctor

   stated the plaintiff “had the smell of alcohol on his breath.” Id.

            Under Rule 401, “evidence is relevant if it has a tendency to make a fact more or less

   probable than it would be without the evidence; and the fact is of consequence in determining the

   action.” Fed. R. Evid. 401. The Court may exclude relevant evidence only if “[the] probative

   value is substantially outweighed by a danger of one or more of the following: unfair prejudice,

   confusing the issues, misleading the jury[.]” Fed. R. Evid. 403. Because Rule 403 allows the



   3
       The defendant cites to exhibits which were not attached to Defendant’s Response.


                                                     10
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 11 of 13




   court to exclude probative evidence, “Rule 403 is an extraordinary remedy which should be used

   sparingly.” Milbrath v. NCL Bahamas, Ltd., No. 17-CV-22071-UU, 2018 WL 2021339, at *2

   (S.D. Fla. Feb. 28, 2018) (quoting United States v. King, 713 F.2d 627, 631 (11th Cir. 1983)).

          In Milbrath, the court denied the plaintiff’s motion in limine to exclude evidence of the

   plaintiff’s alcohol consumption because the evidence was relevant to the issue of whether the

   alcohol consumption may have contributed to the plaintiff’s injury. 2018 WL 2021339, at *2.

   The Court found that although evidence of the plaintiff’s alcohol consumption was prejudicial,

   “[the prejudicial value] [was] outweighed by its probative value as to intoxication, which [was]

   probative of Plaintiff's exercise of reasonable care, and contributory negligence; essential issues

   for the jury to decide in a negligence action.” Id. The Court reasoned that “[i]ntoxication [was]

   clearly probative in determining Plaintiff’s exercise of reasonable care and contributory

   negligence, which [were] of consequence in determining [the] negligence action.” Id. at *1.

   Similarly here, the defendant has asserted the affirmative defense of comparative negligence.

   Whether the plaintiff’s alcohol consumption was a factor in the accident is a question for the jury

   to decide.

          Without citing case law, the plaintiff argues that “any evidence of alcohol consumption is

   irrelevant, and any potential relevancy is outweighed by . . . undue prejudice because the

   evidence will merely be used to create in the minds of the jury a scenario not supported by the

   evidence, that Plaintiff slipped and fell because he was intoxicated.” Plaintiff’s Reply at 2. The

   Court is not persuaded that evidence that the plaintiff consumed alcohol while on vacation would

   result in unfair prejudice. See Stewart-Patterson v. Celebrity Cruises, Inc., 12-20902-CIV, 2012

   WL 6061750, at *4 (S.D. Fla. Dec. 6, 2012) (noting that because people commonly drink alcohol

   on cruise ships, the court did not see any unfair prejudice which would outweigh the probative




                                                    11
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 12 of 13




   value of the evidence). Moreover, because the defendant has asserted the affirmative defense of

   comparative negligence, it is up to the jury to determine how much weight, if any, to give to the

   evidence of the plaintiff’s alcohol consumption. See generally Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 255 (1986) (noting that it is the role of the jury to make credibility determinations,

   weigh evidence, and draw inferences from the facts).

          The plaintiff’s Motion in Limine to exclude any testimony, remarks, comments,

   references, or arguments related to the plaintiff’s alcohol consumption is DENIED. Any

   prejudice towards the plaintiff is outweighed by the probative value of this evidence. It is up to

   the jury to decide whether alcohol consumption contributed to the plaintiff’s injury.

                                             CONCLUSION

          Based on the foregoing, it is

          ORDERED AND ADJUDGED that the Defendant’s Omnibus Motion in Limine (DE#

   45, 11/16/2020) is GRANTED IN PART and DENIED IN PART without prejudice as

   follows:

          (a.)    the defendant’s request to exclude evidence of prior incidents is GRANTED in

   part and DENIED in part. The plaintiff has failed to show that the following prior incidents

   included on the List of Prior Incidents (DE# 67-4, 3/26/21) are substantially similar to the slip

   and fall conditions present in this case: 2, 3, 4, 5, 8, 9, 10, 13, 16, 17 and 19. With respect to the

   remaining prior incidents—1, 6, 7, 11, 12, 14, 15, 18, 20 and 21—the plaintiff must first satisfy

   his burden of showing substantial similarity between the prior incident and the plaintiff’s fall

   before introducing any prior incident at trial;

          (b.)    the defendant’s request to exclude the plaintiff’s testimony concerning hearsay

   statements made by the plaintiff’s doctors regarding the plaintiff’s medical diagnosis and




                                                     12
Case 1:19-cv-22776-JJO Document 84 Entered on FLSD Docket 04/30/2021 Page 13 of 13




   treatment is DENIED. The plaintiff may testify as to his doctors’ statements so long as these

   statements are introduced to prove the plaintiff’s then-existing state of mind and

           (c.)    the defendant’s request to exclude Dr. Bartow’s and Dr. Paulman’s expert

   testimony as to causation and/or prognosis is DENIED without prejudice. Within ten (10) days

   of the date of this order, the plaintiff shall provide Rule 26(a)(2)(B) reports for Dr. Bartow and

   Dr. Paulman who will testify as experts and fact witnesses. Should the defendant determine it

   needs to take additional depositions of Dr. Bartow and Dr. Paulman based on their expert reports,

   the defendant shall file a motion for additional limited depositions of the treating doctors in their

   expert roles and shall identify discrete areas of inquiry. It is further

           ORDERED AND ADJUDGED that the Plaintiff's Motion in Limine to Preclude

   Reference to Plaintiff’s Consumption of Alcoholic Beverages (DE# 46, 11/16/20) is DENIED.

           DONE AND ORDERED in Chambers, Miami, Florida, this 30th day of April, 2021.




                                                   __________________________________________
                                                   JOHN J. O’SULLIVAN
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                                      13
